Patterson, P. J. (concurring):
I concur in the reversal of this judgment because of the want of satisfactory proof as to the value of the goods, and also because the court erred in refusing to charge the jury as requested by the appellant that if they believed it was the intention of the plaintiff to pledge the goods at'the time she borrowed the money from the defendant, she was not entitled to recover. I think, under the evidence in' the case and its peculiar circumstances, the defendant was entitled to this instruction.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.